DETAILED ACTION

The amendments filed on 10/26/2021 have been entered

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Floron Faries on 2/11/2022.

In the claims 

In claim 8, lines 4-7, the phrase “specifying that the container rupture at an external pressure that is the wellbore pressure at the specified depth that is the hydrostatic pressure and not pressure due to pumped fluid so that the container will rupture at the specified depth, wherein a thickness of the wall  region comprising the less thickness is less than 1 millimeter (mm)” has been replaced with -- specifying that the container rupture at an external pressure that is the hydrostatic pressure, and wherein the wall  region comprising the less thickness is less than 1 millimeter (mm)--.

s 42-60 have been canceled. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
2/11/2022